Order entered December 19, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-00661-CV

                             IN THE INTEREST OF C.E.C., A CHILD

                          On Appeal from the 417th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 417-52684-2012

                                             ORDER
        We GRANT Stephanie Christian’s December 3, 2014 motion to supplement appendix

and ORDER the supplement attached to the motion received on December 3, 2014 filed as of

the date of this order.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE